Bischoff, Jr., J.
In view of the evidence produced for the respondent, I cannot hold that the preponderance of proof is with the petitioner touching the violations charged. There is ample evidence to support the claim that the premises, when exposed to view, were sufficiently exposed, and I find no intrinsic probability which should call for my giving the greater credit to the witnesses for the petitioner upon the direct issue of fact as to the,sales of liquor, or the failure to expose the premises during the hours stated in the statute.
Motion denied, with costs.